DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 10, 2020.  Claims 1-15 are currently pending.
Claims 1-15 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2018/084824, filed December 13, 2018, which claims priority to EP 17207839.6, filed December 15, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 7, 8, 10, and 14, the claim language reciting the thermoplastic polymer a) is confusing in that, as written, the claims appear to require that each polymer (e.g., polyolefin, polystyrene, etc.) must be present in the thermoplastic polymer a).  This is inconsistent with the Specification.  For clarity, the examiner suggests using Markush-style language to delineate the monomers of thermoplastic polymer a).
Because claims 2-6, 9, 11-13, and 15 depend from one or more of these claims, they contain all of the limitations of these claims and are therefore indefinite for the same reason.
Regarding claim 15, the dependency is wrong.  There is no claim 16.  The examiner suggests that claim 15 more appropriately depends from claim 14.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-15 contain allowable subject matter in view of the closest prior art reference, Clancy (US 2009/0238957).  Clancy teaches compositions comprising an ethylene-octene copolymer, a clay, a Mg(OH)2 fire retardant, and an alkoxysilane-terminated polybutadiene.  (See Formula 2, para. [0066].)
However, Clancy does not teach or fairly suggest the claimed composition or process of making the composition.  In particular, Clancy does not teach a polymer corresponding to polymer c), wherein the polymer contains both alkoxysilane and acetoxysilane functional groups.  Rather, the composition of Clancy contains a polymer that has only alkoxysilane groups.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763